    8:20-cv-00008-JFB-MDN Doc # 17 Filed: 05/11/20 Page 1 of 2 - Page ID # 41



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

 IRIS KITCHEN, DIAMONIQUE FRANKLIN,
 and ROSIE JONES,
                                                                                          8:20CV08
                             Plaintiffs,
                                                                                           ORDER
             vs.

 DEVELOPMENTAL SERVICES OF
 NEBRASKA, INC., AUTISM CENTER OF
 NEBRASKA, INC., OMNI BEHAVIORAL
 HEALTH, and ANGELA MITCHELL,

                             Defendants.

         IT IS ORDERED:

         1.      Pursuant to the Court’s Memorandum and Order (Filing No. 16) dated May 8, 2020,
         Plaintiff Iris Kitchen’s claims in the Complaint (Filing No. 1) may proceed against the
         named defendants.

         2.     To obtain service of process on the defendants, Plaintiff Iris Kitchen must complete
         and return the summons forms that the clerk of the court will provide. The clerk of the
         court shall send four summons forms and four USM-285 form to Plaintiff Iris Kitchen,
         together with a copy of this Order. Plaintiff Iris Kitchen shall, as soon as possible, complete
         the forms and send the completed forms back to the clerk of the court. In the absence of
         the forms, service of process cannot occur.

         3.      Upon receipt of the completed forms, the clerk of the court will sign the summons
         forms and forward them together with a copy of the Complaint (Filing No. 1), this Court’s
         Memorandum and Order on initial review (Filing No. 16), and a copy of this Order to the
         United States Marshals Service for service of process on the defendants by using any of
         the following methods: personal, residence, certified mail, or designated delivery service.
         See Federal Rule of Civil Procedure 4(e), (h); Neb. Rev. Stat. §§ 25-509.01 and 25-508.01
         (Reissue 2016).1

         1
            “[A] domestic or foreign corporation ... must be served ... in a judicial district of the United States: (A) in
the manner prescribed by Rule 4(e)(1) for serving an individual; or (B) by delivering a copy of the summons and of
the complaint to an officer, a managing or general agent, or any other agent authorized by appointment or by law to
receive service of process and–if the agent is one authorized by statute and the statute so requires–by also mailing a
copy of each to the defendant[.]” Fed. R. Civ. P. 4(h)(1). “[A]n individual ... may be served in a judicial district of the
United States by: (1) following state law for serving a summons in an action brought in courts of general jurisdiction
in the state where the district court is located or where service is made; or (2) doing any of the following: (A) delivering
a copy of the summons and of the complaint to the individual personally; (B) leaving a copy of each at the individual’s
dwelling or usual place of abode with someone of suitable age and discretion who resides there; or (C) delivering a
copy of each to an agent authorized by appointment or by law to receive service of process.” Fed. R. Civ. P. 4(e).
Under Nebraska law, “[a]n individual party ... may be served by personal, residence, certified mail, or designated
delivery service.” Neb. Rev. Stat. § 25-508.01(1). “A corporation may be served by personal, residence, certified
    8:20-cv-00008-JFB-MDN Doc # 17 Filed: 05/11/20 Page 2 of 2 - Page ID # 42




         4.      The United States Marshal shall serve all process in this case without prepayment
         of fees from Plaintiff Iris Kitchen.

         5.      Federal Rule of Civil Procedure 4(m) requires service of the complaint on a
         defendant within 90 days of filing the complaint. However, Plaintiff Iris Kitchen is granted,
         on the court’s own motion, an extension of time until 90 days from the date of this order to
         complete service of process.

         6.      Plaintiff Iris Kitchen is hereby notified that failure to obtain service of process on
         the defendants within 90 days of the date of this order may result in dismissal of this matter
         without further notice. A defendant has 21 days after receipt of the summons to answer or
         otherwise respond to a complaint.


         Dated this 11th day of May, 2020.

                                                                BY THE COURT:


                                                                s/ Michael D. Nelson
                                                                United States Magistrate Judge




mail, or designated delivery service upon any officer, director, managing agent, or registered agent, or by leaving the
process at the corporation’s registered office with a person employed therein, or by certified mail or designated
delivery service to the corporation's registered office.” Neb. Rev. Stat. § 25-509.01.



                                                          2
